 In theMatter ofJOHN HANCOCK MUTUALLIFE INSURANCE COMPANYandSAMUEL KOHEN,AN' INDIVIDUALCase No. 2-CA-6920.Decided November 17, 1950DECISION AND ORDEROn April 19, 1950, Trial Examiner John H. Eadie issued his Intermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices alleged!in the complaint, and recommending that it cease and desist therefrom:and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain.other alleged unfairlabor practices.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report and supporting briefs.The Board has reviewed- the rulings of the Trial Examiner andfinds that no projudicial error was committeed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and- hereby-adopts the findings, conclusions, and recommendations of the-TrialExaminer, with the following additions and modifications.-A:1.We-agree with the Trial Examiner's conclusion that on Febru-ary 12, 1949, the -Respondent refused to employ !Cohen as an agentbecause he had testified in a Board proceeding, and thereby discrimi-nated againt him in violation of Section 8 (a) (4) of the Act. Inrejecting, as did the Trial Examiner, the Respondent's contention thatKohen was denied his old rank-and-file job because he lacked the req-uisite qualifications for that position, we rely on the following factsshown in the record, in addition to those set forth in the IntermediateReport :Between 1937 and 1944, while Kohen worked as an agent for theRespondent, about 30 other agents were similarly employed in thesame district office, District number 5, with him.He testified withoutcontradiction, and like the Trial Examiner we credit his testimony,'As the recordand exceptions and briefs fully present the positions of the parties, theRespondent's request for oral argument is hereby denied.92 NLRB No. 27.122 JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY123that from 1941 through 1944-the years immediately preceding. hispromotion to assistant manager-he was one of only 8 or 10 agentsin his office who received the Maxima Peragenda award, giveli forgeneral performance.He also testified, and the Respondent's recordsshow, that in the years 1942, 1943, and 1944 he was one of only 2 'or3 agents who won the Century Club award, based on the sale ofordinary life, as distinguished from industrial, insurance.The recordalso shows, and we find, contrary to the Trial Examiner's Report, thatin 1944, on the occasion of Kohen's promotion, the Respondent's NewYork regionalmanager,Butts, concurred in the favorable recom-mendationof Kohen's immediate superior, Office Manager Winkel.2.The Respondent pointed to only one weakness in Kohen's earlierrecord as the basis of its rejection of his application for an agent'sjob:Kohen's production of industrial (weekly premium) insuranceRespondent asserts that this was a critical phase of the agent's duties.However, the Respondent's efficiency rating chart for agents showsthat industrial work and ordinary life work rank of equal importance,each having an equivalent of 3 points.Nor is the paramount im-portance 'of industrial insurance necessarily established by the factthat' 70 percent of the Respondent's business is done through the dis-trict offices, for the record' also shows that in District number 5, atleast, approximately. three-fourths of the business-in dollar value=is in ordinary life' and only one-fourth is in industrial insurance.We also deem it significant in this respect that of the District number5-agents who -ranked below Kohen in industrial work in 1944. and forseveral earlier years, 10 or 12 are still employed by the Respondent'.Whether these agents were retained despite their industrial workstanding, or because they later improved in this work, the Respond=ent could not know whether Kohen, asan agent,would not have beenequally satisfactory.In view of these facts, and on therecord as awhole, we .are convinced that the Respondent did not deny Kohenreemploymentas an agentbecause it believed him to be unfit for thatjob.We are equally persuaded that thereason forits action,as allegedin the complaint, was Kohen's earlieractivity in testifyingat a Boardhearing.ManagerWinkel's statements to Kohen,while rejectingthe latter's request for ajob, leave no doubtas to the Respondent'sdiscriminatory motive..As set forth in' theIntermediate Report,2 Butts testified both that he had objected to the promotion and that he had concurredinWinkel's recommendation.However, the record contains a letter written at the timeby the Respondent's manager of district agentsto Kohen,stating that Butts concurred in'the action. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDWinkel said that Kohen "had made him look silly in the testimony,"and that the higher officers of the Company had said that they couldhave no respect for him if he did not get rid of Kohen.Kohen'stestimony, attributing these statements toWinkel, is undenied.3We find no merit in the Respondent's contention that becauseWinkel was ill and unable to appear in court, Kohen's testimony asto this conversation should not be credited.For aught that appearsin the record,' Winkel's testimony could have been taken at his home,an opportunity which the General Counsel offered with the TrialExaminer's apparent agreement, but which the Respondent declined.No request was made to offer Winkel's testimony by deposition.Finally, the Trial Examiner offered to adjourn the. hearing to affordthe Respondent further opportunity to present Winkel's testimony.Again, the Respondent, declined. the offer.5Under these circumstances,we perceive no persuasive reason for discrediting Kohen, whose credi-bility on other matters satisfies our usual appraisal, and whose testi-mony, after withstanding the test of the Trial Examiner's personalobservation of the witness, was credited by him s2.The complaint alleges that by refusing to hire Kohen as an agentthe Respondent also violated Section 8 (a) (3) of the Act. The TrialExaminer found that the record did not support this allegation,'andthe General Counsel excepts to this finding.As the policies of the Actwill as well be effectuated by a remedial order based upon a limitedfinding that the Respondent in this case violated Section 8 (a) (4)of the Act, we find it unnecessary to determine whether or not therefusal to hire Kohen also violated Section 8 (a) (3).Accordingly,we do not adopt the Trial Examiner's findings and recommendationrespecting the 8 (a) (3) allegation, but we shall, nevertheless, dismissthe complaint to that extent.The RemedyAs recommended by the Trial Examiner, we shall order the Re-spondent to offer Kohen immediate employment as an insurance3Kohen's failure to mention Winkel's statement to Butts and Mahr when complainingabout his treatment by the Respondent is not particularly significant,in view of the factthat Kohen filed his charge with the Board in this case on the same day he conferred withButts and some time before his letter to Mahr.' The record contains only a brief statement,by Winkel's physician,that Winkel's condi-tion prevented his appearance in court.We deem untimely,and have therefore not con-sidered, further statements relative toWinkel's condition submittedafterissuance ofthe Intermediate Report. In any event,these statements relate to his state of healthduring the period following the date of the hearing.At the close of the Respondent's. case, its attorney stated : "I think we would waivecalling Mr.Winkel, insofar as we are concerned."6SeeQuarles Manufacturing Company,83 NLRB 697. JOHN HANCOCK MUTUALLIFE INSURANCE COMPANY125agent in its Bronx, New York, District number 5 office, with backpay from the date of the discrimination against him. Since the issu-ance_of the Trial Examiner's Intermediate Report, however, the Boardhas adopted a method of computing back pay different from thatprescribed by the Trial Examiner.7 Consistent with the new policy,we shall order that the loss of pay be computed on the basis of eachseparate calendar quarter or portion thereof during the period fromthe Respondent's discriminatory action to the date of a proper offerof employment. The quarterly periods, hereinafter called "quarters,"shall begin with the first day of January, April, July, and October.Loss of pay shall be determined by deducting from a sum equal tothat Which-the employee would normally have earned for each quarteror portion thereof, less his net earnings,8 if any, in other employmentduring that period.Earnings in one particular quarter shall haveno effect upon the back-pay liability for any other quarter.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checking ofthe amount of back pay due .9ORDERUpon the entire record of the case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, JohnHancock Mutual Life Insurance Company, New York City, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from :Discriminating with regard to the hire and tenure of employmentof any employee because he has filed charges or given testimony un-der the Act, or in any other manner interfering with the rights ofemployees to file and prosecute charges and to give testimony underthe Act.2.Take the following affirmative action which the Board finds willeffectuate the.policies of the Act:(a)Offer Samuel Kohen immediate employment as an agent in itsDistrict number 5, Bronx, office;F.W. Woolworth Company,90 NLRB 289.By "net earnings"ismeant earnings less expenses,such as for transportktion, room,and board,incurredby anemployee in connectionwith obtainingwork and working else-where,which wouldnot have been incurred but for this unlawful discrimination andthe consequent necessity of his seeking employment elsewhere.CrossettLumber Company,8 NLRB 440. Monies received for work performed upon Federal, state,county, municipal,or other work-relief projects shall be considered earnings.Republic Steel Corporation v.N. L. R. B.,311 U. S. 7.5F.W. WoolworthCompany, supra. 126.DECISIONS: OF NATIONAL LABOR 'RELATIONS BOARD,(b`) .Make whole Samuel .Koheri in the manner set forth in the see-.tion.:entitled The Remedy, for any loss of pay he may have sufferedby reason of the Respondent's discrimination against him;(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records, and reports, and all otherrecords necessary to analyze the amounts of back pay due and the.right of employment under the terms of this Order;(d) Post at its District number 5 office, Bronx, New York City,,copies. of the notice attached to the Intermediate Report, markedAppendix.10Copies of said notice shall be furnished to the Respond-ent by the Regional. Director for the Second Region, and shall, afterposted by it immediately upon. receipt thereof, and maintained by itfor a period of sixty (60) consecutive days thereafter in conspicuousplaces; including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the said Respondent toinsure that said notices are not altered, defaced, or covered by any,other material ;Notify the Regional Director for_.the Second Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the, complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8(a) (3) of the Act.MEMBER REYNOLDS, dissenting :As, my colleagues..have made' no finding relative to the 8. (a) (3)allegation in this ease, I find no necessity for commenting on thatissue.I do not believe, however, that the evidence in this case sup-ports a-finding that the Respondent violated Section 8. (a) (4) of theAct.In.so concluding, I am not unmindful of the necessity of pro-tecting to the limits of our power the complainants and witnesseswho appear before us.This section of the Act has, however, a specific.and limited application.. The sole issue before .us is whether or notthe Respondent's refusal to employ Kohen was motivated by Kohen'stestimony in the prior representation proceeding before the Board:The only evidence supporting the finding of the majority is thestatement of Kohen.that Winkel had told him that he (Kohen) had10 Said notice,however,shall be, and it hereby is, amended by striking from line 3.thereof the' words'"The recommendations of a. Trial Examiner"and substituting in lieuthereof the words "A Decision and Order." In the event that this order is enforced bya decree of a United States Court of Appeals, there shall be inserted before the words,"A Decision and Order," the words, "A Decree of'the United States Court of AppealsEnforcing." JOHN HAN COCK MUTUAL LIFE INSURANCE COMPANY127made him "look silly" at the hearing and that the superior officers ofthe Respondent had told Winkel that they could have no respect,for him if he-did not discharge Kohen.While such evidence,.evenin the face of Winkel's illness and consequent inability to appear atthe hearing, is admissible, such evidence must be carefully weighed.As opposed to Kohen's self-serving and uncorroborated statement, of'controlling significance, in my opinion, is the fact that in his appealsto higher authority for reinstatement Kohen did not advert to Winkel's.alleged statement to him concerning the reason 'for his. discharge.'Neither in his appeal to Butts, Winkel's superior, nor in his letter to,Mahr, Butts' superior, did he urge Winkel's statement as revealing themotive for his discharge. It is incredible that an individual who hasbeen told that he is being unlawfully denied reemployment and whorelies on such a statement before this Board would make no referenceto such a statement in appealing to the officials of his former employer'for reinstatement.Under the foregoing circumstances, I would findthat the General Counsel has not sustained the burden of the proof,and I would dismiss the complaint in its entirety.INTERMEDIATE REPORTMr. Bernard L. Balicer,for the General Counsel.Oeland & Kuhn,byMr. George W. Riley,ofNew York, N. Y., andMr.Lawrence B. Gilman,of Boston; Mass.,for the Respondent.Mr. Walter Colleran,of New York, N. Y., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by Samuel Kohen, an individual, theGeneral Counsel of the National Labor Relations Board, respectively calledherein the General Counsel and the Board,by the Regional Director for theSecond Region(New York, New York),issued a complaint dated January 3,1950, against John Hancock Mutual Life Insurance Company, herein called theRespondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (a) (1), (3), and (4)and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.Copies of the complaint, charges, and notice of hearingwere duly served upon the Respondent,the charging party, and Insurance Super-visors Union No: 24221, AFL, herein called the Union.With respect to the unfair labor practices, the complaint alleges that the Re-spondent (1) on or about February 12, 1949, and thereafter refused to hireSamuel Kohen as an insurance agent for the reason that he joined oe assistedthe Union, or engaged in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and for the further reason thathe gave testimony under the Act; and(2) by such.conduct interfered with,restrained,and coerced its employees in the exercise of the rights guaranteedin-Section 7 of the Act. 128DECISIONS. OF, NATIONAL LABOR RELATIONS BOARDThe Respondent filed an answer in which it admitted the jurisdictional alle-.gations of the complaint, but denied the commission of any unfair labor prat.tices.Pursuant to notice, a hearing was held at New York, New York, from January24 to 31, 1950, inclusive, before the undersigned Trial Examiner.The Generall-Counsel, the Respondent, and the Union were represented by counsel.Fullopportunity to be heard, to examine and cross-examine witnesses and to intro-duce evidence bearing on the issues was afforded all parties.At the close of thewhole "case, the General Counsel moved to conform the pleadings to the proof,as to names, dates, and other minor variances. The motion was granted with-out objection.Ruling was reserved on a motion of the Respondent to dismissthe complaint for lack of proof.The motion to dismiss is disposed of as here-inafter indicated.None of the parties presented oral argument at the hearing. The GeneralCounsel and the Respondent have filed briefs with the undersigned.The Re-spondent also filed proposed findings of fact and conclusions of law'After the close of the hearing, the General Counsel and the Respondent madeseparate motions to correct the transcript of the, record.Thereafter all partiesentered into a stipulation to correct the record as indicated in the motions, ofthe General Counsel and the Respondent.Accordingly, it is ordered that therecord be and hereby is corrected so as to conform with said motions and stip-ulation.The motions of the General Counsel and the Respondent and the stip-ulations are received in evidence and marked as Trial Examiner's Exhibits Nos. 1,2 and 3, respectively.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation organized under and existing by virtue ofthe laws of the Commonwealth of Massachusetts, with its principal or homeoffice in Boston, Massachusetts. It is engaged in the business of selling varioustypes of life insurance throughout the United States, Hawaii, Alaska, and Canada.The Respondent has more than 200 district offices and approximately 50 generalagents in various cities of almost all the States of the United States, the Districtof Columbia, and Hawaii. This proceeding is concerned only with the districtoffice located at 2449 Morris Avenue, New York, New York, herein called theBronx office.°.The Respondent's operations are divided for administrative purposes into3 departments : district agencies, general agencies, and group departments.Adirector of agencies, located at the home office, is in charge of the district agencydepartment, which geographically, is divided into 10 regional territories, coveringthe entire United States.The territories are in turn divided into numerousdistricts, each containing a district office.The personnel of each district officegenerally consists of a district manager, 4 to 6 assistant district managers,,The Respondent's proposed findings of fact and conclusions of law are in the formof a 'proposed Intermediate Report.There are four numbered conclusions of law at the endthereof.Of these, the undersigned accepts those numbered "2" and "3," and rejects thosenumbered "1" and "4." It is impractical to rule on the other findings and conclusions asthey are in the body of the proposed Intermediate Report and are not separatelyenumerated. JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY129approximately 45 agents,an office supervisor or cashier,and various clericalemployees..On December 31, 1948, the Respondent had more than S million policies inforce, with a total face amount of more than$6,000,000; and its policy holders,who resided in all the States of the United States and in many foreign countries,numbered approximately 8 million.On the same date the Respondent's assets,consisting in part of cash, bonds of the United States Government and its politicalsubdivisions,railroad equipment bonds, public utility bonds,industrial bonds,stocks, notes secured by mortgages on real estate,real estate and loans to,policyholders, amounted to more than$2,000,000 in value.During the year 1948,the Respondent had available funds amounting to more than$161,500,000 invalue, and it invested daily an average of $466,000.II.THE ORGANIZATION INVOLVEDInsurance Supervisors Union No. 24221,AFL, is an organization whose mem-bership is confined to assistant district managers of the Respondent. It wasthe petitioner for certification in Case No.2-R-7772,2 which was dismissed bythe Board for the reason that it was found that assistant district managers weresupervisors within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The refusal to hire Samuel Kohen as an insurance agentThe:Respondent`hi'red Kolieh as an`iusurance agent in June 1937 for the.Brons,office.The district manager for the office was Walter Winkel.As an agent,Kohen was under the immediate supervision of an assistant district manager.An assistant district manager is assigned to work with a group of approxi-mately seven agents, each of whom has a "debit," which consists of a group ofweekly premium policy holders,located in a specific part of the district.Animportant part of an agent's duties is to solicit and service weekly premium orindustrial insurance;and his compensation consists of a commission based, inpart, on the dollar amount of the debit,the lapses in the debit,and the writingof new business.Agents also are paid commissions for the writing of ordinarylife insurance.In November 1943, Winkel wrote a letter to Malcolm C. Young, director ofagencies,recommending that Kohen be promoted to assistant district manager.In the letter he praised Kohen highly,citing various achievement awards earnedby him,3 and offered reasons for Kohen's below average production of industrialinsurance.By letter dated December 2, 1943, Young rejected Winkel's recom-mendation for promotion because of Kohen's poor industrial record.However,Kohen was promoted to assistant district manager on November 8, 1944, uponthe recommendation of Winkel and over the objection of Regional DistrictManager Victor J. Butts.' In his letter of recommendation to Young, dated2John Hancock Mutual Life Insurance Company,78NLRB 1073.3Kohen earned a number of awards and citations from 1937 until 1946,inclusive, suchas the $50,000 and$75,000"Merit Class"awards,the "Century Club," and the"MaximaPeragenda.bFor the most part, these awards were made by the Respondent for the writingof ordinary insurance.dButts also objected to Kohen's promotion in 1943.His objections to Kohen.were;basedon his poor industrial record.129979-51-vol. 92-10 130DECISIONS-OF '.NATIONALLABOR RELATIONS BOARD.October 23, 1944, Winkel again stressed Kohen's achievement awards and called.attention to the fact that his industrial production had increased.Beginning in January 1947,'Kohen became active in the organization of the-Union among the Respondent'sassistant district managers.He was instru-mental in securing a charter from the American Federation of Labor and becamethe president and most active member of the Union, soliciting members amongthe assistant district managers and arranging meetings of the Union.Concerning events on February 7, 1947, Kohen was questioned and testifiedwithout contradictionas follows :A. On that morning, it was a Friday morning, around ten o'clock, Mr.Winkel called me to his office and told me not to leave the office until hehad seen me later about a very important matter. I went out of his officeand then I waited around for about two hours.Q.What did you observe during that two-hour period?A. The other three assistant managers, Mr. Milton Kerl, Mr. Joseph Weiss,and Mr. Bernard Lanigan, were called in individually into Mr. Winkel's.office.When they came out they. had made arrangements with me to meetthem. after. I had. seen Mr. Winkel, and we: made arrangements to meetat Bickford's restaurant on the Concourse at 188th Street.Q. For what purpose?A. To discuss what transpired that morning in the office, what Mr. Winkelwas going to tell me and what they. discussed with Mr. Winkel.Later, around 12 o'clock, !Mr: Winkel called me into his office.Q. Alone?-*A.Yes, sir.He told me that he had a very important matter to discusswith me about my case.Q.Did he tell you why he had kept you waiting for that two-hour period?A. Yes.He apologized,he said he kept me waiting because.he had towait and hear word of instructions from the 42nd Street office of the.John Hancock Company, the regional district office.Q.With respect to what?..A. Instructions as to.my case and my union activity.He then told me.-that the company and he both knew of my organizing the Insurance Super-visors' Union No. 24221; that I had arranged for. and hired a meeting roomat the Concourse Plaza, until a .few weeks before, to hold a meeting of theunion; that I had paid for the room and for the meeting that was to beheld the following day on February 8, 1948, at the Capitol Hotel ; that Mr.Robert H. Brennan, another assistant district manager in another office,had mimeographed the meeting notices for the union for this meeting tobe held on Saturday, February 8th, and he told me that, and that thecompany knew everything that was going on and that he advised me, for.my best interests, my.resigning from the union.He said, "I can't promise you that you will have a job with the company,but I will do my best." But he advised me to resign from the union- right-then and there.5Winkel wasnot calledby theRespondent as a witness.A statement,signed by a doctor, ,to the effect that Winkelwould be"unable to appear in court for several monthq" due to a -"very extensive operation,"was received in evidence.Althoughthe undersigned indicatedthat any necessary adjournment for the purpose- of taking Winkel's testimony would begranted, the Respondent did not so move at the close of the hearing. JOHNIANCOCK MUTUAL 'LIFE INSURANCE COMPANY131I told him that I Couldn't think of it at the moment,but I'would thinkit over,and call him back that afternoon.The next day Kohen told Winkel that he would not resign from the Union.On April 10,1947, the Union filed its petition in Case No. 2-R-7772.A hearingin the proceeding was held in January and February 1948.Kohen testifiedat that hearing as a witness for. the Union,and assisted the counsel for theUnion in the cross-examination of Butts and Frank B. Maher,the then directorof agencies,who were the principal witnesses for the RespondenteThe Boardissued its decision in the matter on August 18, 194S, holding that assistantdistrict managers were supervisors within the meaning of the Act.On September 21, 1948, Butts wrote a letter to Winkel,as follows :You have been furnished with a.bulletin showing the standing of yourdistrict as well as the rank of each of your Assistant District Managersin your area.We particularly call your attention to your Assistant District ManagerKohen who ranks second from last among all Assistants in the New Yorkarea who have been.serving in the position of Assistant District Managerfor the full.year.The number of points credited for the production of hisstaff totals 103.59 whereas the' leading Assistant in the area has 260.09.We suggest that you have a serious talk with Mr. Kohen and formulateplans to correct this unfavorable situation.After you have decided on a plan please write me in detail.Winkel spoke to Kohen on September 23 concerning his, poor production.'AtWinkel's request,Kohen presented.to him the following letter, dated September27, 1948: 8In reference to our conversation of Sept. 23rd,I wish:to state that I havegiven it the utmost consideration.The. seriousness of the situation hasbeen graphically stated to me and I fully understand it.I had given considerable thought to this matter prior to our conversationand will now redouble my effortsto correctthe situation.This matter hasbeen discussed fully with my staff and plans have been made to improve ourrecord.I have prescribed a definite plan of prospecting for my staff and intendto follow it through to completion.am sure that you will note a great deal of improvement in the nearfuture.By letter dated September 30, Winkel advised Butts that he had talked toKohen about his unfavorable record ; and informed him that unless a "decidedimprovement"took place,itwould "be advisable to make a change in the nearfuture."Butts then wrote to Maher on October 1, recommending the removalof Kohen "in the near future."Maher sent Winkel a letter,in which he reviewed Kohen's poor production record and stated in conclusion,UThe Respondent contended in the above matter that assistant district managers weresupervisors.within the meaning of the Act. The testimony of Butts andMaherstressedthe supervisory nature of the assistant district manager's position.Kohen's testimony, onthe other hand,was to the effect that the work of an assistant district manager wasnonsupervisory.The undisputed evidence discloses that Kohen's industrial work did hot come up tostandard for any year after 1944, and, in fact,got progressively worse.sKohen testified that it was customary for the district manager to request such letters: 132-DECISIONS OF' NATIONAL LABOR RELATIONS BOARD"We think the. time has come when you can no longer permit this condition toexist and we invite your correspondence, therefore, in order that we may becompletely informed of what you may have in mind as a corrective measure.In answer to Maher's letter, Winkel wrote to him on October 27, 1948, recom-mending not only that Kohen be removed from the position of assistant districtmanager but also that "it would be most advisable that his services with our-Company be terminated."After receiving a letter from Maher, dated January 14, 1949, in which thetermination recommendation was approved, Winkel notified Kohen on January27 of his discharge effective February 12.Kohen testified without contradic-tion that when he asked Winkel the reason for his discharge, Winkel stated,."Well officially, for non-production."Concerning a conversation with Winkelthe next day, Kohen testified as follows : °The following day I went back into his Office 'and I asked him again why-Iwas being fired, and he told me, "Well I had testified at the hearing theyear before, and the home office had told him that I had made him .looksilly in the testimony, and that he could come up to the home office and..look at the record and see for himself, and that they had told him that itwould be best, that they could have no respect for him if he did not getrid of me.I then asked him to see the letter of dismissal, the reason why, and Iasked tosee aletter dismissing me, and he said, "Well," he couldn't showme any letter of dismissal.I then asked him why I couldn't be hired as an agent, being there were twovacancies open in, the office at the time. I asked him why, and he said,"Well, he couldn't give me any reason why, only that the company didn'twant me to work for them as an employee.On February 8 and again on or about March 3, Kohen requested the Respond-ent to rehire him as-an agent.Although there were vacancies in the Bronxoffice at the time, the Respondent refused and has continued to refuse to rehireKohen as an agent.B. ConclusionsThe complaint alleges that the Respondent discriminated against Kohen byits failure and refusal to hire Kohen as an insurance agent because of hisadherence to the Union and because he engaged "in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection andfor the further reason that he gave testimony under the Act." Further, theGeneral Counsel, in effect, urges- in his brief :that-the. discharge of. Kohen maybe found to be violative of Section 8 (a) (4) of the Act, since the matter wasfully litigated at the hearing.In support of this contention the GeneralCounsel cites the Board's brief to the United States Court of Appeals for theSecond Circuit inN. L. R. B. v. Universal Camera Corporation.1°The Respondentcontends, in substance, that the evidence shows that Kohen was refused em-ployment as an insurance agent because of his poor industrial record; and that,as a matter of law, he was not protected by the provisions of the Act since hewas a supervisor and not an employee.°Kohen also testified to a conversation with Assistant District Manager Weiss on'November 11, 1948.This testimony was received over the Respondent's objection.Uponreconsideration, I do not believe that it comes within an exception to the hearsay rule, ascontended by the General Counsel, .and: it is therefore rejected.10 179 F. 2d 749 (C. A. 2), enforcing 79 NLRB 379. JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY133I find that the Respondent on and after February 12, 1949, refused to hirexohen because he gave testimony under the Act, in violation of Section 8 (a) (4)thereof.The,Respondent's contention that Kohen was not an employee is re-jected.Section 8 (a) (4) of the Act.provides:"It shall be an unfair labor.practicefor anemployer-to discharge or otherwise discriminate against anemployee because he has filed charges or given testimony under that Act." Thereis no dispute that Kohen was a supervisor at the time of his discharge.How--ever,when he applied for the position of insurance agent, he became an appli-cant for employment and', as such,again became an employee."As to the factualfindings, there is substantial and credible evidence which shows that the Respond-ent'smotives were discriminatory.Itwas Winkel's recommendation not toaehire Kohen as an agent;which the Respondent followed;and his conversa-tion with Kohen on January 28 clearly shows'that the reason for the refusalto hire Kohen as an insurance agent was his testimony in the representationproceeding.Kohen's testimony concerning this and other conversations withWinkel stands uncontradicted in the record.12It is not disputed that Kohen'sweekly premium or industrial production-was below standard,as an individualand as assistant district manager.The record reveals that this situation pre-vailed for a number of years, both before and after his promotion.However,he excelled in other types of insurance;and the Respondent saw fit to promotehim and award him various achievement awards until as late as 1946. Beyond.question the production of industrial insurance was stressed by the Respondent,particularly with respect to the assistant district managers.Itwas the mainpart of their job to see,to it that the debits of the agents under them were main-tained in a satisfactory condition.Although at the hearing the Respondentattempted to minimize the importance of production of other types of insuranceby its agents,the record reveals the contrary.The various achievement awardsand Winkel's letters recommending Kohen's promotion clearly show that suchproduction rated high in importance in evaluating the merits of an insuranceagent..Moreover,the evidence reveals that when an assistant district manager's per-formance was unsatisfactory,itwas customary to demote him to an agentrather than discharge him.Of the 80 assistant district managers demoted dur-ing the period of 3 years before the hearing herein,only 12 were discharged.These 12 were discharged for such reasons as personal misconduct,account dis-crepancies;lack of interest,"lacked capacity," "complete non-success," "failing insupervisory responsibilities"and "poor performance."The record does not dis-close whether any of these cases were comparable to Kohen's.Certainly, in viewof his outstanding production in other types of insurance,they do not appearto fit his case.The General Counsel's contention that Kohen's discharge was violative of theAct is rejected.The discharge was not alleged as a violation in the complaint,.and the General Counsel did not make this claim at the hearing. If Winkelbad appeared as a witness,there might be some merit to the General Counsel'scontention.If the Respondent had been aware that the discharge was at issue,it may have sought an adjournment in order to have Winkel available as a witness.As a matter of defense,insofar as the refusal to hire allegation is concerned,n Phelps Dodge Corporation v. N. L.R.B., 313 U. S.177 ;N.L. R.' B. V. Waumbee Mills,Inc.,114 F.2d 226(C. A.1) ; Briggs Manufacturing Company,75 NLRB 569.12As related above,the undersigned at the hearing afforded the Respondent everyopportunity to call Winkel as a witness. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARD,the Respondent may have determined to rely upon the law alone. For thesereasons I do not agree that the discharge was fully litigated.Moreover, dictumin the decision of the Court of Appeals in theUniversal Cameracase" indicatesthat discharge of a supervisor. for giving testimony in a proceeding before theBoard would not be held to be violative of Section 8 (a) (4) of the Act.The General Counsel's contention that the refusal to hire also constituteda violation of Section 8. (a) (3) of the Act is also rejected.The Union is nota labor organization within the meaning of the Act since its membership is con-fined to-supervisors of the Respondent.Accordingly, it could not be found thatthe Respondent failed and refused to hire Kohen in order to discourage mem-bership in alabor organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDY'Having found that the Respondent has engaged in certain unfair labor prac-"tices, it will be'recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondenton andafter February 12, 1949, dis-criminated against Samuel Kohen because he gave testimony under the Act.Accordingly, it will be recommended that the Respondent offer him immediate'employment as an insurance agent at its Bronx office, and make him whole for anyloss of pay be has suffered through the Respondent's discrimination against Dim.by payment to him, of a sum of money equal to that which he normally wouldhave earned as wages while in'the°Respondent's employ-from the date of the dis-crimination to the date of the Respondent's offer of employment, less his netearnings during said period.Because of the Respondent's unlawful conduct it appears that, unless enjoined,danger of the commission by the -Respondent in the future of like and relatedunfair labor practices is to- be anticipated from the Respondent's conduct in-the past.. In order'to effectuate the policies of the 'Act, it will be recommended"that the Respondent cease and desist from discriminating. in regard to the hire'and tenure "of employment of any employee because he has filed charges orgiven testimony under the Act, or in any other manner interfering with theTights of employees to file and'proseeute charges and to give'testimony underthe Act.Upon the .basis of -the above findings of fact and: upon the entire record inthe case, the Trial Examiner makes the following:""CONCLUSIONS OF LAW1.Insurance Supervisors Union No. 24221, AFL, is not a labor organizationwithin the meaning of Section 2 (5.) of the-Act.-11 See footnote10,supra. JOHN. HANCOCK MUTUAL LIFE INSURANCE COMPANY135.2.By discriminating in regard to the hire of Samuel Kohen because he gave-testimony under the Act, the Respondent has engaged in and is engaging in.unfair labor practices within the meaning of Section 8 (a) (4) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in.and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting.commerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]a